MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
December 26, 2007
Bartels v. Myers (S055429). Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 135 (2008) does not comply substantially with ORS 250.035(2) to (7) is not well taken.  The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.
Keisling et al v. Myers (S055161); Lutz et al v. Myers (S055162). The objection to the modified ballot title is overruled.  The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition No. 109 (2008), ORS 250.085(9).
Meyer et al v. Myers (S055102); Caruthers et al v. Myers (S055116). The objection to the modified ballot title is overruled.  The petition for reconsideration is denied.  The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition No. 103 (2008), ORS 250.085(9).
Meyer et al v. Myers (S055103); Horton v. Myers (S055108); Caruthers et al v. Myers (S055113). The objection to the modified ballot title is overruled.  The petition for reconsideration is denied.  The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition No. 100 (2008), ORS 250.085(9).
Meyer et al v. Myers (S055104); Caruthers et al v. Myers (S055115). The objection to the modified ballot title is overruled.  The petition for reconsideration is denied.  The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition No. 102 (2008), ORS 250.085(9).
Meyer et al v. Myers (S055105); Horton v. Myers (S055109); Caruthers et al v. Myers (S055114). The objection to the modified ballot title is overruled.  The petition for reconsideration is denied.  The court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition No. 101 (2008), ORS 250.085(9).